Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This communication is in response to Application No. 16/815225, filed on 03/11/2020. Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 12 is objected to because of the following informalities: 
There is a space between bulges and the comma in the statement, “plurality of radial bulges , including”. The space should be removed as it is an error.

Claim 13 is objected to because of the following informalities: 
There is a space between bulges and the comma in the statement, “plurality of axial bulges , including”. The space should be removed as it is an error.
The word “least” was spelled as “lest” in the statement, “the at lest one elongated bulge”. The correct spelling should be used as it is an error.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 8 recites the limitation "comprising second material sheet" in the first line of the claim and “the second surface” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the second material sheet” in the first line of the claim. There is insufficient antecedent basis for this limitations in the claim.

It is noted that for the sake of examining, the second material sheet will be considered a second sheet similar to the first and the second material surface of the first material sheet will be considered as any surface of the first material sheet other than the initially defined first surface.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated  by Thomas et al. (EP 2824031 A2).

Regarding Claim 1, Thomas teaches a stiffened structural component for an aircraft (Fig. 1 element 10), comprising:
	a first material sheet with a first surface (Fig. 3 element 12); and
	at least one elongate bulge (Fig. 3 elements 58) that bulges out in a direction transverse to the first surface to stiffen the structural component (Shown in Fig. 6),
	wherein each of the at least one elongate bulge comprises two edges extending along the first surface (Two sides/edges of the bulges shown in Fig. 6 where the two sides of the bulges meet the panel),
	wherein a continuous bulging surface extends between the two edges (Fig. 3 element 58), and
	wherein the at least one elongate bulge is formed integrally through pressing into the first material sheet (“Pressure panels 12 may be fabricated using techniques such stamping, forming, laying-up, extruding, molding, cutting, bending and etching”, Par. [0029] lines 1-3).

Regarding Claim 2, Thomas teaches the limitations set forth in Claim 1 and further discloses the at least one elongate bulge comprises a plurality of bulges arranged at a distance to each other (Bulges shown in Fig. 3).

Regarding Claim 3, Thomas teaches the limitations set forth in Claim 1 and further discloses the continuous bulging surface comprises a symmetric hollow profile (Hollow structure shown in Fig. 3). 

Regarding Claim 4, Thomas teaches the limitations set forth in Claim 2 and further discloses the at least one elongate bulge is arranged on the first surface in a regular pattern (Regular pattern in the group of bulges shown in Fig. 6). 
Regarding a regular pattern, It is noted that Applicant states in the Specification: “The pattern may include at least a group of bulges that are arranged parallel to each other and having the same distances to each other at least in a region of the first surface.”

Regarding Claim 5, Thomas teaches the limitations set forth in Claim 1 and further discloses the at least one bulge comprises a height in a range of 3 to 50 mm (“Bead depth 65 may be about 2 mm, 5 mm, 10 mm, 15 mm, 20 mm, 25 mm, 30 mm, 40 mm, 50 mm,”, Par. [0033] lines 16-17).

Regarding Claim 8, Thomas teaches the limitations set forth in Claim 1 and further discloses second material sheet attached to the second surface of the first material sheet (“Several pressure panels 12 of various configurations may cooperate to form all or part of a pressure barrier 19. Individual pressure panels 12 may be configured to be joined or operatively coupled (e.g., fastened, bonded, etc.) to other pressure panels 12 of a pressure barrier 19”; Par [0017] lines 12-15).
 
Regarding Claim 9, Thomas teaches the limitations set forth in Claim 8 and further discloses the second material sheet is attached to the first material sheet through material bonding (“Several pressure panels 12 of various configurations may cooperate to form all or part of a pressure barrier 19. Individual pressure panels 12 may be configured to be joined or operatively coupled (e.g., fastened, bonded, etc.) to other pressure panels 12 of a pressure barrier 19”; Par [0017] lines 12-15).

Regarding Claim 11, Thomas teaches the limitations set forth in Claim 1 and further discloses at least one cover plate for covering a bulge on a side opposite the bulging surface (Trapezoid shaped elements sealing the ends of the bulges in Fig. 6).

Regarding Claim 12, Thomas teaches the limitations set forth in Claim 1 and further discloses the component is a rear pressure bulkhead for a pressurized cabin of an aircraft, the rear pressure bulkhead comprising a plurality of radial bulges, including the at least one elongated bulge, distributed around a central region of the rear pressure bulkhead (Fig. 1; “Aircraft 10 that include pressurized compartments 18 may also include unpressurized compartments, such as mechanical compartments 14 for equipment that requires no pressurization. Pressure panels 12 may be used to separate pressurized and unpressurized compartments”, Par. [0013] lines 1-6).

Regarding Claim 14, Thomas teaches the limitations set forth in Claim 1 and further discloses an aircraft, having at least one structural component of Claim 1 (Fig. 1 element 10).

Regarding Claim 15, Thomas teaches the limitations set forth in Claim 14 and further discloses the at least one structural component is selected from a group of structural components, the group consisting of a fuselage skin component, an airframe component, a rear pressure bulkhead (Fig. 1; “Aircraft 10 that include pressurized compartments 18 may also include unpressurized compartments, such as mechanical compartments 14 for equipment that requires no pressurization. Pressure panels 12 may be used to separate pressurized and unpressurized compartments”, Par. [0013] lines 1-6), a wing shell, .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP 2824031 A2) in view of Alderliesten et al. (WO 2012050450 A1).

Regarding Claim 6, Thomas teaches the limitations set forth in 1.
	Thomas does not teach the material of the first material sheet is not precipitation hardenable.
	However, Alderliesten teaches the material of the first material sheet is not precipitation hardenable (“the aluminum layers comprise alloys from the 5xxx series”, Page 4 lines 11-12).
	Thomas and Alderliesten are both considered to be analogous to the claimed invention as they are both in the same field of aircraft panel design. It would have been obvious to someone of ordinary skill in the art to have modified the bulged panel design of Thomas to be mad of the not precipitation hardenable material of Alderliesten. This would allow the material to maintain strength through heating . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP 2824031 A2) in view of Kurtz et al. (US 20140044914 A1).

Regarding Claim 7, Thomas teaches the limitations set forth in Claim 1. 
	Thomas fails to teach the at least one bulge is formed by a hot forming process.
	However, Kurtz teaches the at least one bulge is formed by a hot forming process (“the welding step is carried out by hot pressing the entire corrugated sheet, after inserting extractible cores between the corrugated sheet and the first plate inside the relief features of said corrugated sheet.”, Par. [0031] lines 1-2).
	Thomas and Kurtz are both considered to be analogous to the claimed invention as they are both in the same field of aircraft panel design/fabrication. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bulges on the panels disclosed by Thomas to have been fabricated by the hot forming process as discloses by Kurtz. Doing so would allow the entire panel, with the bulges formed, in one single operation. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP 2824031 A2) in view of Lonsdorfer et al. (US 20110186683 A1).

Regarding Claim 10, Thomas teaches the limitations set forth in Claim 2.

	However, Lonsdorfer teaches the first material sheet comprises at least one cutout between at least two bulges (“This can take the form of a continuous surface, or can have cut-outs corresponding to the lattice-type stiffening structure 1 that is being manufactured.” Par. [0045] lines 8-11).
	Thomas and Lonsdorfer are both considered to be analogous to the claimed invention as they are both in the same field of aircraft panel structure design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bulged panel disclosed by Thomas with the cut-out segments disclosed by Lonsdorfer. Doing so would allow for the reduction of the overall thickness of the skin panels, which would decrease the overall weight. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP 2824031 A2) in view of Moselage (US 20140145031 A1).

Regarding Claim 13, Thomas teaches the limitations set forth in Claim 1.
	Thomas fails to teach the component is a fuselage skin component for a fuselage of an aircraft, the fuselage skin component comprising a plurality of axial bulges, including the at least one elongated bulge, arranged parallel and at a distance to each other.
	However, Moselage teaches the component is a fuselage skin component for a fuselage of an aircraft, the fuselage skin component comprising a plurality of axial bulges, including the at least one elongated bulge, arranged parallel and at a distance to each other (Fig. 4 shows the axially bulged sheets used as the components of the fuselage skin).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644